Citation Nr: 0707179	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension with 
nephrotic syndrome.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for major depression 
with psychotic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1979 to March 1980, and on active duty from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) in San Diego, California, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Hypertension with nephrotic syndrome was not manifested 
during service or to a compensably disabling degree within 
one year of separation from active duty, and there is no 
competent medical evidence that either hypertension or a 
nephrotic syndrome is related to active duty service or to a 
service connected disability.

2.  A low back disorder was not manifested during service, 
arthritis of the spine was not demonstrated to a compensably 
disabling degree within one year of separation from active 
duty, and there is no competent medical evidence that a low 
back disorder is related to active duty service or to a 
service connected disability.

3.  Major depression with a psychotic disorder was not 
manifested during service or to a compensably disabling 
degree within one year of separation from active duty, and 
there is no competent medical evidence that major depression 
with a psychotic disorder is related to active duty service 
or to a service connected disability.



CONCLUSIONS OF LAW

1.  Hypertension with nephrotic syndrome was not incurred in 
or aggravated by active service, it may not be presumed to 
have been so incurred, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

2.  A low back disorder was not incurred in or aggravated by 
active service, lumbar arthritis may not be presumed to have 
been so incurred, and it is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310.

3.  Major depression with psychotic disorder was not incurred 
in or aggravated by active service, a psychosis may not be 
presumed to have been so incurred, and it is not proximately 
due to or the result of a service connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 and 
September 2003 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was readjudicated in a February 2004 statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Although the veteran submitted VA medical evidence subsequent 
to the February 2004 statement of the case, he is not 
prejudiced by proceeding with the merits of the case because 
none of the medical evidence links the claimed disabilities 
to any disease of injury during active duty service.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran testified at a Travel 
Board hearing, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty while on inactive military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 Certain chronic disabilities such as hypertension, 
psychoses, and osteoarthritis are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).

A.  Hypertension with nephrotic syndrome

Background

Service medical records do not show elevated blood pressure 
readings, a diagnosis of hypertension, or evidence of a 
nephrotic syndrome inservice. 

Treatment records from Kuo Kang Fang, M.D., dated November 
1984 showed blood pressure reading of 170/95.  The veteran 
was placed on Cardura.

July 1997 VA medical records show a diagnosis of nephrotic 
syndrome.  An August 1997 note indicated that the veteran's 
hepatitis was possibly the source of his nephrotic syndrome.

At a September 1997 VA examination, the veteran reported he 
stopped Cardura that was prescribed to him in 1984 because of 
side effects.  He reported his symptoms began to get worse in 
1986.  At this examination, his blood pressure readings were 
130/90, 120/90, and 130/90.  The veteran was noted to be on 
Fosinopril every morning.  The chest x-ray and an 
electrocardiogram were normal.  The diagnosis was 
hypertension, controlled.

In February 1998, the veteran submitted medical literature 
concerning hypertension and nephrotic syndrome from the 
Health Reference Center.  

VA treatment records show the veteran's hypertension to be 
controlled.

At his July 2004 Travel Board hearing, the veteran testified 
that he was diagnosed with hypertension in 1982 while 
stationed in Germany and placed on hypertension medication.  
He stated that after separation from service in 1984 he was 
treated by Dr. Tang for hypertension.  The veteran testified 
that these records did not accompany him back to the United 
States and it was on record that these records were non-
traceable.  The veteran stated that he was having problems 
with his kidneys but no longer had this problem.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for 
hypertension with nephrotic syndrome.

The service medical records are silent for any complaints, 
finding or diagnosis of hypertension.  His blood pressure 
near the time of discharge was within normal limits, and no 
kidney abnormalities were reported at the time.  

There is no medical evidence of record to indicate that the 
veteran's hypertension or nephrotic syndrome was present in 
service, nor is there any evidence that hypertension was 
present to a compensable degree within one year of his 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Board is aware that the veteran was seen within a year of 
separation from service, diagnosed with hypertension 
apparently based on a single recorded blood pressure reading 
of 170/95 and prescribed Cardura.  It is unusual for 
hypertension to be diagnosed based on a single blood pressure 
reading.  Still, a finding that hypertension was compensably 
disabling within one year of separation requires evidence 
showing that the veteran had a history of diastolic pressure 
which was  predominantly 100 or more and required 
continuous medication for control.  38 C.F.R. §§ 3.307, 
3.309, 4.104 (2006).   The evidence does not currently show 
that the veteran met both requirements to award service 
connection on a presumptive basis.  
 
Of course, if the appellant can secure additional pertinent 
clinical records from Dr. Fang or any other healthcare 
provider, VA would then review the claim as required under 
the provisions of 38 U.S.C.A. § 5108 (West 2002).  At this 
juncture, however, the evidence shows only a single slightly 
elevated blood pressure reading within a year of separation 
from service which does not satisfy the regulatory criteria 
for a grant of presumptive service connection.  In addition, 
there is no medical evidence of nephrotic syndrome within one 
year of his separation from service.

In reaching this decision the Board also considered the 
clinical literature submitted in support of the appellant's 
claim.  This literature, however, does not address the 
individual specifics of the veteran's case.  Hence, it is of 
minimal probative value. Sacks v. West, 11 Vet. App. 314 
(1998)

Finally, the preponderance of the competent evidence is 
against the veteran's assertion that his hypertension with 
nephrotic syndrome is proximately due to or the result from 
his service connected pes planus.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.310.  Therefore, his claim for 
service connection for hypertension with nephrotic syndrome 
must be denied.



B.  Low back disorder

Background

Service medical records show that the veteran was seen for 
complaints of a four day history of stomach and back pains 
with coughing up blood in February 1982.  The assessment 
noted muscle sprain - gastritis.  

At a July 1997 VA hospital treatment session for alcohol 
dependence, the veteran reported right leg pain radiating 
from the right buttock to the lateral thigh to the right 
knee.  He indicated having this pain for the prior two or 
three years but had a worsening of symptoms while in the 
hospital.  The veteran was offered a heating pad and 
Tylenol.  A lumbar and right hip x-ray showed minimal disc 
space narrowing of L4-L5, mild lower lumbar sclerosis; a 
pelvic tilt with the right side higher than the left; and a 
right femoral intramedullary rod with superior heterotropic 
ossification.  The veteran reported a prior history of a 
right hip replacement which was necessary following him being 
assaulted and incurring leg and hip damage.  

VA x-rays dated January 1998 showed a normal lumbar spine.  
In February 1998 the veteran was seen with complaints of foot 
pain affecting his lower back.  The examiner found no 
relationship between the back pain and his pes planus.  

VA treatment records show that in 2001, the veteran was 
treated with Vicodin for his back and hip pain.  In March 
2002, the veteran was evaluated by orthopedics for removal of 
a right hip rod due to chronic hip and lower back pain.  It 
was determined that this surgery was not indicated since the 
rod was well seated and more complications could ensue.  The 
veteran was told he would be referred to the Anesthesia Pain 
Clinic to develop a pain management plan.  

At his July 2004 Travel Board hearing, the veteran testified 
that he frequently injured his back in service.  The veteran 
stated he was treated while in service for his back problems 
and was told he had arthritis.  He indicated his back 
problems began between 1981 and 1982, and that he had 
experienced problems with his back since military service.  
He testified that he was receiving treatment for his back but 
was no longer because he was told that there was nothing 
really they could do about it.  The veteran testified that he 
was never told by a doctor that his back problems were 
related to his service connected pes planus.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for a 
low back disorder.

The service medical records demonstrate that the veteran was 
treated once in February 1982 for back pain associated with 
coughing.  The assessment was muscle sprain - gastritis.  
There were thereafter no documented recurrences of back pain 
during the remainder of the veteran's period of service.

A 1997 VA hospital lumbar and right hip x-ray showed minimal 
disc space narrowing of L4-L5, and mild lower lumbar spine 
sclerosis.  In February 1998, the veteran was prescribed 
Naproxen for back pain.  2002 treatment records show low back 
pain as a result of a right femoral intramedullary rod 
placement due to a post service assault.  

There is no medical evidence of record to indicate that the 
veteran's low back disorder was present in service, nor is 
there any evidence that lumbar arthritis was present to a 
compensable degree within one year of his separation from 
service.

In summary, the medical evidence does not demonstrate that a 
low back disorder was incurred in or aggravated by military 
service, nor is it proximately due to or the result of 
service-connected pes planus.  The medical evidence of record 
demonstrates no causal connection between the veteran's 
current low back disorder and military service.  Moreover, 
the competent evidence of record does not show a diagnosis of 
a low back disorder due to a service connected disorder. 
 Based on these findings and following a full review of the 
record, it is concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  Hence, service 
connection is denied.

C.  Major depression with a psychotic disorder

Background

The veteran's DD-214s indicate that during his term of active 
duty for training he trained as a medical specialist, and 
during his period of active duty service from 1981 to 1984 he 
was a fabric repair specialist.  

Service medical records show that in September 1982 he 
underwent the Minnesota Multiphasic Personality Inventory 
(MMPI) testing which suggested that the veteran repressed 
frustration and was unaware of the relationship between 
stress/frustration and physical pain.  Clinical scales 
reflected his preoccupation with and concern over his foot 
pain.  The veteran's profile was consistent with a moderate 
functional involvement.  It was noted the veteran would 
continued to be followed at the psychological service.  The 
impression was moderate functional contribution to organic 
condition.  

VA records dated in July 1997 show that the veteran was 
admitted for treatment of alcohol dependence.  It was also 
noted that the veteran also met the criteria for antisocial 
personality disorder.  In 1998, the veteran was diagnosed 
with a psychosis, not otherwise specified.  The veteran 
reported becoming depressed when his father died in 1994.  No 
previous psychotic episodes were noted.  A March 1998 
assessment noted a psychosis, not otherwise specified; rule 
out substance induced psychotic disorder; rule out major 
depressive disorder with psychotic features; and rule out 
adjustment disorder with depressed mood.  In March 1999 the 
veteran was seen for complaint of suicidal ideation and 
hearing voices.  The veteran was diagnosed with chronic 
paranoid type schizophrenia.  An October 2001 nurse's note 
shows diagnoses of schizophrenia/depression.  VA records 
dated in 1998 to 2003 show mental health treatment.  

Statements received in October 2003 from the veteran's 
neighbor and brother noted changes in the veteran's 
personality.  The veteran's brother indicated that the 
veteran was treated for paranoia and schizophrenia while in 
Germany in 1982.  

At his July 2004 Travel Board hearing, the veteran testified 
that he was treated for organic brain syndrome while in the 
service in 1982, and placed on Stellazine for the rest of his 
military service.  The veteran stated that he was treated for 
his psychiatric illness after leaving service, but those 
records were no longer available.  The veteran testified that 
a doctor had never related his psychiatric illness to his 
service connected pes planus.  The veteran argued that his 
psychiatric illness was a result of his flat feet because he 
was sent to Germany as a teenager to guard nuclear missiles, 
which was a dangerous job.  He also indicated that he did a 
lot of walking while guarding the missiles.  He stated that 
he suffered from paranoia because he had to sit in there at 
night and guard the missiles beside the highway near the 
Alps.  The veteran testified that his whole unit was on drugs 
including hashish because of the job they had and he was 
required to work their shifts after they got busted.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for 
major depression with a psychotic disorder.  Although the 
veteran was given the MMPI while in service, this was in 
response to his pes planus complaints.  The examiner did not 
diagnose depression or a psychotic disorder.  Rather, testing 
suggested that the veteran repressed frustration and was 
unaware of the relationship between stress/frustration and 
physical pain.  Clinical scales reflected his preoccupation 
with and concern over his foot pain, and the profile was 
consistent with moderate functional involvement.

Postservice the veteran was not diagnosed with a psychosis 
until 1998, approximately 14 years after separation from 
active duty service.  There is no medical evidence of record 
to indicate that the veteran's depression or psychosis was 
present in service, nor is there any evidence that his 
depression or psychosis was present to a compensable degree 
within one year of his separation from service.

At his July 2004 Travel Board hearing, the veteran testified 
that he was an Infantryman guarding nuclear missile sites; 
however, while on active duty he was a fabric repair 
specialist.

The Board has not overlooked the statements submitted by the 
veteran and others on his behalf.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992). 
 Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and a back disability.

The medical evidence does not demonstrate that depression or 
psychosis was incurred in or aggravated by military service, 
nor are they proximately due to or the result of service-
connected pes planus.  The medical evidence of record 
demonstrates no causal connection between the veteran's 
current psychiatric disorders and military service. 
 Moreover, the competent evidence of record does not show a 
diagnosis of depression or psychosis due to a service 
connected disorder.  Based on these findings and following a 
full review of the record, it is concluded that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for major depression 
with psychotic disorder.




ORDER

Entitlement to service connection for hypertension with 
nephrotic syndrome is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for major depression with 
psychotic disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


